DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 4/26/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-4 is withdrawn.  Claims 10, 12 and 13, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. The above claims are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Horneber on 8/17/2022.

The application has been amended as follows: 
IN THE CLAIMS:
REPLACE CLAIM 1 with --
 A dental implant assembly comprising: 
an implant having a bore and a first groove within a coronal end; 
a mating component configured to couple to the implant at the coronal end of the implant, the mating component having a seating surface including a second groove, wherein the seating surface is configured to contact the coronal end of the implant when the mating component is coupled to the implant; 
a screw configured to secure the mating component to the implant, wherein an apical tip positioned on a centrally located longitudinal axis of the screw is configured to deform against a base at an apical end of the bore of the implant in response to a threshold torque applied to the screw to secure the mating component to the implant, wherein the apical tip is formed by a volume of metal received in a recess of the screw; and 
a gasket configured to sit wholly within the first groove in the coronal end of the implant and the second groove in the seating surface of the mating component when the mating component is coupled to the implant, the gasket configured to deform, under a clamping force generated by coupling the mating component to the implant using the screw, and seal an interface between the coronal end of the implant and the seating surface of the mating component, wherein the gasket is formed of a metal.—

REPLACE CLAIM 4 with –
 	The dental implant assembly of claim 1, wherein the metal of the gasket includes silver.—

CANCEL CLAIM 6

REPLACE CLAIM 7 with – The dental implant assembly of claim 1, wherein the volume of metal of the apical tip includes silver.—

REPLACE CLAIM 9 with --The dental implant assembly of claim 1, wherein the screw is formed of the apical tip and a screw body, a gold coating over the screw body, and a silver coating over the gold coating.—

REPLACE claim 21 with – 
A dental implant assembly comprising: 
an implant having a coronal surface and an internal bore defining a first groove; 
a mating component including an insert portion, a seating surface, and a mating component groove, the insert portion being configured to be inserted at least partially within the internal bore; 
a screw insertable into the internal bore and configured to secure the mating component to the implant, wherein an apical tip is positioned at an apical end of a shaft and on a longitudinal axis of the screw, wherein the apical tip is configured to deform against a base at an apical end of the bore of the implant in response to the screw securing the mating component to the implant, wherein the apical tip is formed by a volume of metal received in a recess of the screw; and 
a gasket configured to non-elastically deform and be seated wholly within the first groove and the mating component groove when the coronal surface of the implant contacts the seating surface of the mating component, wherein the gasket is formed of a metal.—

REPLACE CLAIM 22 with – 
The dental implant assembly of claim 21, wherein the screw includes: 
a head and the shaft extending from the head, wherein the head includes a lip at an apical end of the head and extending around a circumference of the head, wherein the lip is configured to deform in response to the screw securing the mating component to the implant.—

REPLACE CLAIM 23 with – The dental implant assembly of claim 22, wherein the lip is formed from silver, and wherein the volume of metal of the apical tip includes silver.—

REPLACE CLAIM 24 with -- The dental implant assembly of claim 1, wherein a portion of the apical tip extends beyond an apical end of a threaded portion of the dental implant.—

REPLACE CLAIM 25 with – 
A dental implant assembly comprising: 
an implant having a bore and a groove within a coronal end; 
a mating component configured to couple to the implant at the coronal end of the implant, the mating component having a seating surface including a groove, wherein the seating surface is configured to engage the coronal end of the implant when the mating component is coupled to the implant; 
a screw configured to secure the mating component to the implant, wherein an apical tip positioned on a centrally located longitudinal axis of the screw is configured to deform against a base at an apical end of the bore of the implant in response to a threshold torque applied to the screw to secure the mating component to the implant, wherein the apical tip is formed by a volume of metal received in a recess of the screw; and 
a gasket, formed of metal, the gasket configured to sit wholly within the groove in the coronal end of the implant and the groove in the seating surface of the mating component when the mating component is coupled to the implant, the gasket configured to deform, under a clamping force generated by coupling the mating component to the implant using the screw, and seal an interface between the coronal end of the implant and the seating surface of the mating component.—

REPLACE CLAIM 27 with --The dental implant assembly according to claim 25, wherein at least one of the metal of the gasket and the volume of metal of the apical tip includes silver.—

REPLACE CLAIM 29 with --The dental implant assembly according to claim 25, wherein the bore of the implant extends into the coronal end of the implant, and 
wherein the mating component includes an insert portion, the insert portion being configured to be inserted at least partially within the bore.—

REPLACE CLAIM 30 with -- The dental implant assembly according to claim 29, wherein the gasket is configured to deform a first deformation amount in response to a second threshold torque applied to secure the mating component to the implant, 
wherein the dental implant assembly is part of a dental implant system including a second mating component including a second insert portion and a second mating component groove, the second insert portion being configured to be inserted at least partially within the bore when the second mating component is mated with the implant, 
wherein the gasket is configured to deform a second deformation amount in response to a threshold torque applied to secure the second mating component to the implant, and wherein the second deformation amount is greater than the first deformation amount.—

Reasons for Allowance
Claims 1-2, 4-5, 7, 9-10, 12-13, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone, or in proper combination, fails to teach a dental implant assembly comprising an implant with a bore and a first groove, a mating component coupled to the implant with a seating surface including a second groove, a screw having an apical tip on a central longtail axis configured to deform against a base at an apical end of the bore of the implant in response to a threshold torque applied to the screw, wherein the apical tip is formed by a volume of metal in a recess of the screw, and a gasket configured to sit wholly within the first and second groove, the gasket configured to deform under a clamping force generated by screwing the components together to seal the interface between the implant and seating surface of the mating component, wherein the gasket is formed of metal, in combination with the other limitations of the claim as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772